Citation Nr: 1004304	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected hepatitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pancreatitis, to 
include as secondary to service-connected hepatitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for biliary disease, 
to include as secondary to service-connected hepatitis.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for proctitis.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for 
arthritis/arthralgia, to include as secondary to service-
connected hepatitis.

8.  Entitlement to a compensable evaluation for hepatitis.

9.  Entitlement to a compensable evaluation for rheumatoid 
arthritis.

10.  Entitlement to service connection for hepatitis C.

11.  Entitlement to service connection for diarrhea, to 
include as secondary to service-connected disabilities.

12.  Entitlement to service connection for chronic fatigue, 
pain, and depression as secondary to service-connected 
disabilities.

13.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities, under 
38 C.F.R. § 3.324 (2009).

14.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).

15.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in April 2003, August 2004, and April 
2005.  The Board remanded this case in May 2007.

The reopened claim for service connection for 
arthritis/arthralgia, as well as the claims of entitlement 
to compensable evaluations for hepatitis and rheumatoid 
arthritis; service connection for hepatitis C, diarrhea, and 
chronic fatigue, pain, and depression; a 10 percent 
evaluation under 38 C.F.R. § 3.324; TDIU; and special 
monthly compensation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish a 
causal link between the Veteran's hemorrhoids and either 
service or a service-connected disability.  

2.  The Veteran's claims for service connection for a low 
back disorder, GERD, pancreatitis, biliary disease, 
proctitis, and arthritis/arthralgia were previously denied 
in an October 2001 decision; the Veteran initiated an appeal 
of this decision, but his Notice of Disagreement was not 
timely. 

3.  Evidence received since the October 2001 rating decision 
is new but does not establish a causal relationship between 
a current low back disorder and service.

4.  Evidence received since the October 2001 rating decision 
is new but does not establish a causal relationship between 
current GERD and either service or a service-connected 
disability.

5.  Evidence received since the October 2001 rating decision 
is new but does not establish a causal relationship between 
current pancreatitis and either service or a service-
connected disability.

6.  Evidence received since the October 2001 rating decision 
is new but does not establish a causal relationship between 
current biliary disease and either service or a service-
connected disability.

7.  Evidence received since the October 2001 rating decision 
is new but does not establish a causal relationship between 
current proctitis and service.

8.  Evidence received since the October 2001 rating decision 
is new and suggests a causal relationship between current 
arthritis/arthralgia and the Veteran's service-connected 
hepatitis.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service, or as secondary to  service-connected disabilities.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  New and material evidence has not been received to 
reopen a claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).

3.  New and material evidence has not been received to 
reopen a claim for service connection for GERD, to include 
as secondary to service-connected hepatitis.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

4.  New and material evidence has not been received to 
reopen a claim for service connection for pancreatitis, to 
include as secondary to service-connected hepatitis.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

5.  New and material evidence has not been received to 
reopen a claim for service connection for biliary disease, 
to include as secondary to service-connected hepatitis.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

6.  New and material evidence has not been received to 
reopen a claim for service connection for proctitis.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

7.  New and material evidence has been received to reopen a 
claim for service connection for arthritis/arthralgia, to 
include as secondary to service-connected hepatitis.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hemorrhoids 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The Board has reviewed the Veteran's service treatment 
records and observes that, while he was treated for 
proctitis, he was never noted to have hemorrhoids.  The 
first post-service evidence of hemorrhoids dates from 
October 1990, when a VA sigmoidoscopy revealed internal and 
external hemorrhoids.  Subsequent medical evidence of record 
does not link this disability to either service or a 
service-connected disability.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed hemorrhoids.  The 
Veteran's essential contention in this case is that his 
hemorrhoids are secondary to both his service-connected 
hepatitis and his claimed proctitis.  The medical evidence 
of record, however, has shown no link between hemorrhoids 
and hepatitis.  There has similarly been no link shown 
between hemorrhoids and claimed proctitis, and, in any event 
(as described below) the appeal as to service connection for 
proctitis is being denied.  Accordingly, there exists no 
reasonable possibility that a VA examination would result in 
favorable medical findings, and such an examination is 
accordingly not "necessary" under 38 C.F.R. § 3.159(c)(4).

As to the Veteran's lay contentions of a medical link 
between hemorrhoids and service-connected hepatitis, the 
Board notes that he has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to secondary 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 
9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for hemorrhoids, to 
include as secondary to service-connected disabilities, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  New and material evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
New and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the 
last prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Low back disorder

In this case, the Veteran's initial claim for service 
connection for a low back disorder was denied in a December 
1977 rating decision on the basis that the disability was 
not first shown in service.  The Veteran was notified of 
this denial in the same month but did not respond within the 
following year.  This claim was again denied in a May 1985 
rating decision.  The Veteran did perfect an appeal of a 
further denial in September 1986.  In a February 1988 
decision, however, the Board denied the Veteran's claim; 
while noting several favorable medical opinions, the Board 
found that the Veteran did not manifest lumbar disc disease 
or any acquired back disorder until after active service.  
This Board decision is "final" under 38 U.S.C.A. § 7104(a).

In an October 2001 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disorder on the basis that the evidence submitted was not 
new and material.  He was notified of this decision on 
November 5, 2001, and his Notice of Disagreement with this 
decision was received on November 13, 2002.  In the same 
month, the RO notified the Veteran that his Notice of 
Disagreement was not timely.  In December 2002, the Veteran 
requested an extension of time, but this was denied by the 
RO in the same month.  The Veteran appealed the December 
2002 decision letter, but, in a May 2007 decision, the Board 
determined that the Veteran did not file a timely Notice of 
Disagreement with the October 2001 rating decision.

Consequently, the October 2001 rating decision is deemed 
"final" under 38 U.S.C.A. § 7105(c).   The question for the 
Board now is whether new and material evidence has been 
received in support of the Veteran's claim since the 
issuance of that decision.

Evidence received by the RO since the October 2001 rating 
decision includes VA, private, and Social Security 
Administration (SSA) records.  Several of these records, 
notably an April 1977 private hospital report indicating 
back trouble since 1956, are duplicative of evidence already 
of record.  The remaining reports showing treatment for low 
back symptoms address only current symptomatology, rather 
than the etiology of the disorder.  The Board notes that the 
Veteran's diagnosis of lumbar disc disease was well-
established in the record prior to the October 2001 rating 
decision.  As none of the new medical records serve to 
establish an in-service etiology for this disorder, they are 
not "material" as defined in 38 C.F.R. § 3.156(a).

The Veteran has also submitted several lay statements 
addressing his low back disorder.  To the extent that these 
statements link the disorder to service, they are cumulative 
of contentions previously of record.  Also, as noted above, 
the Veteran has not been shown to be competent provide an 
opinion as to matters such as medical causation.  See 
Espiritu v. Derwinski, supra.

In summary, the Veteran has submitted new evidence in 
support of his application to reopen a claim for service 
connection for a low back disorder, but this evidence fails 
to establish an in-service etiology for this disorder.  As 
such, this evidence does not raise a reasonable possibility 
of substantiating the Veteran's claim and is not "material" 
as defined in 38 C.F.R. § 3.156(c).  Accordingly, the claim 
is not reopened, and the appeal is denied as to this issue.

C.  GERD, pancreatitis, biliary disease, and proctitis

In this case, the Veteran's claims for service connection 
for GERD, pancreatitis, biliary disease, and proctitis were 
denied in an October 2001 rating decision.  Evidence of 
record at that time included an April 2001 VA examination 
report containing a diagnosis of hepatitic C with a history 
of recurrent pancreatitis and a September 1998 VA treatment 
record containing an assessment of GERD.  In denying service 
connection for biliary disease, the RO cited to an April 
2001 VA examination showing status post cholecystectomy with 
chronic dilation of the common bile duct.  Similarly, in 
denying service connection for proctitis, the RO cited to VA 
x-ray reports from October 1990 showing internal hemorrhoid 
banding.  These disorders were found to not be etiologically 
related to service, and the Board also found that GERD, 
pancreatitis, and biliary disease were not etiologically 
related to the service-connected hepatitis.  38 C.F.R. 
§ 3.310.

As noted above, the Veteran filed a Notice of Disagreement 
with the October 2001 rating decision on November 13, 2002, 
more than one year after notification on November 5, 2001, 
and, in a May 2007 decision, the Board determined that the 
Veteran did not file a timely Notice of Disagreement with 
the October 2001 rating decision.  The October 2001 rating 
decision is accordingly "final" under 38 U.S.C.A. § 
7105(c).  The question for the Board now is whether new and 
material evidence has been received in support of the 
Veteran's claims since the issuance of that decision.

Evidence received by the RO since the October 2001 rating 
decision includes VA, private, and Social Security 
Administration (SSA) records.  These reports show treatment 
for GERD but contain no opinions or other notations linking 
this disability to service or to the service-connected 
hepatitis.  Similarly, there are numerous references to a 
history of pancreatitis and a lap cholecystectomy, but no 
new information as to the etiology of these disorders.  The 
newly received medical records do not contain references to 
current proctitis.  As none of the new medical records serve 
to establish an in-service or secondary service connection 
(with regard to GERD, pancreatitis, and biliary disease) 
etiology for any of these claimed disorders, they are not 
"material" as defined in 38 C.F.R. § 3.156(a).

The Veteran has also submitted several lay statements 
addressing his claimed disorders.  To the extent that these 
statements link the disorder to service or to a service-
connected disability, they are cumulative of contentions 
previously of record.  Again, as noted above, the Veteran 
has not shown to be competent to provide an opinion as to 
matters such as medical causation.  See Espiritu v. 
Derwinski, supra.

In summary, the Veteran has submitted new evidence in 
support of his application to reopen claims for service 
connection for GERD, pancreatitis, biliary disease, and 
proctitis, but this evidence fails to establish an in-
service etiology for these disorders or a secondary service 
connection etiology for GERD, pancreatitis, and biliary 
disease.  As such, this evidence does not raise a reasonable 
possibility of substantiating the Veteran's claims and is 
not "material" as defined in 38 C.F.R. § 3.156(c).  
Accordingly, the claims are not reopened, and the appeal is 
denied as to these issues.

D.  Arthritis/arthralgia

The Veteran's claim for service connection for 
arthritis/arthralgia was also denied in the aforementioned 
final October 2001 rating decision, on the basis that this 
disability was not related to service or to the service-
connected hepatitis.  

Since the October 2001 rating decision, however, the Veteran 
underwent a May 2004 VA orthopedic examination, the report 
of which raises numerous questions.  The Board notes that 
the examiner found that the Veteran had "no evidence of 
rheumatoid arthritis."  The examiner, however, also cited 
to an article on the topic of "Management of Hepatitis C 
Virus-Related Arthritis" and noted that the description in 
this article "is in fact the condition in question, which 
has been progressive and is now disabling."  The examiner 
further stated that "this is a direct result of active duty 
service-connected viral-related arthritis."  


As described in further detail below, there are numerous 
aspects of both this and the other VA examination reports 
from 2004 that require additional clarification.  For the 
limited purposes of applying 38 C.F.R. § 3.156(a), however, 
the Board is satisfied that this new VA examination report 
addresses the question of etiology and raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claim for service connection for 
arthritis/arthralgia, to include as secondary to service-
connected hepatitis, is reopened.  To this extent only, the 
claim is granted; this case does warrant further evidentiary 
development, however, and will need to be remanded for such 
action.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in letters 
from December 2002, March 2004, November 2004, and January 
2005, prior to the dates of issuance of the respective 
appealed rating decisions.  The Board further notes that, in 
May 2006, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, in the context of a claim to reopen 
on the basis of new and material evidence, that VA must look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes the type of 
evidence and information that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This was accomplished in the December 2002 notice letter, 
except that the letter did reference the incorrect (2000 
edition) version of 38 C.F.R. § 3.156(a).  This error was 
corrected in a December 2007 letter, as the current 
provisions of 38 C.F.R. § 3.156(a) were referenced therein.  
The claims were most recently readjudicated in a June 2009 
Supplemental Statement of the Case, and this course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  For reasons described above, a VA 
examination in conjunction with the hemorrhoids claim is not 
"necessary" in this case.  Moreover, as the remaining 
claims are being denied on the basis that no new and 
material evidence has been received to reopen previously 
denied claims, VA has no duty in this instance to afford the 
Veteran a VA examination addressing those claims.  38 C.F.R. 
§ 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


ORDER

Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected disabilities, is 
denied.

New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder.

New and material evidence has not been received to reopen a 
claim for service connection for GERD, to include as 
secondary to service-connected hepatitis.

New and material evidence has not been received to reopen a 
claim for service connection for pancreatitis, to include as 
secondary to service-connected hepatitis.

New and material evidence has not been received to reopen a 
claim for service connection for biliary disease, to include 
as secondary to service-connected hepatitis.

New and material evidence has not been received to reopen a 
claim for service connection for proctitis.

New and material evidence has been received to reopen a 
claim for service connection for arthritis/arthralgia, to 
include as secondary to service-connected hepatitis; to that 
extent only, the appeal is granted.


REMAND

In this case, the Veteran has a claim for a compensable 
evaluation for hepatitis and is simultaneously applying for 
service connection for hepatitis C.  Likewise, he is 
claiming a compensable evaluation for rheumatoid arthritis 
and has a separate claim for service connection for 
arthritis/arthralgia, claimed as secondary to the service-
connected hepatitis.  All of these claims were referenced in 
a series of VA examinations conducted in 2004, but these 
examinations, in addition to being nearly six years old, are 
replete with confusing and contradictory information.

Specifically, the report of a May 2004 VA liver diseases 
examination indicates that the Veteran was assessed with 
chronic viral hepatitis, primarily hepatitis, "documented 
well in the medical record of this facility."  The examiner 
also noted that there was no evidence of rheumatoid 
arthritis, but the Veteran had "significant disabling and 
painful disability" secondary to hepatitis C viral 
infection with significant arthritis secondary thereto, and 
"[a]ll began and occurred" during service.

The report of a May 2004 VA orthopedic examination conducted 
by the same examiner, as noted above, also indicates "no 
evidence of rheumatoid arthritis."  The examiner, however, 
cited to an article on the topic of "Management of 
Hepatitis C Virus-Related Arthritis" and noted that the 
description in this article "is in fact the condition in 
question, which has been progressive and is now disabling."  
The examiner further stated that "this is a direct result 
of active duty service-connected viral-related arthritis."  

In June 2004, the same VA examiner conducted another liver 
diseases examination.  In the report, the examiner stated 
that there was evidence in the record of hepatitis C, 
"though admittedly low titers and some indeterminate 
laboratory evaluations."  The examiner went on to state 
that there was no evidence of "osteoarthritis" but instead 
"evidence by examination and by history of multiple 
arthritic symptoms suggestive of arthritis, which is 
inflammatory by definition."  A further examination to 
elucidate the questions raised in this case was recommended 
"[b]ecause of the complex issues involved here," but the 
examiner nevertheless stood by his original assessment 
pending a "more definitive examination" by a hepatologist.

A further VA liver diseases examination was conducted, by a 
different examiner, in July 2004.  This examiner cited to a 
history of hepatitis and exposure to hepatitis A, hepatitis 
B, and hepatitis C, and it was noted that the Veteran "may 
well have had all three of these infections."  However, 
there was noted to be no indication of hepatitis at the 
present time.  In an addendum from July 2004, the examiner 
noted that a follow-up hepatitis C laboratory testing 
revealed no evidence of hepatitis C.  The examiner made no 
further comments as to the Veteran's claimed arthritic 
processes or their etiology. 

Overall, the Board finds that the above examination results 
are insufficiently conclusive and that further VA 
gastrointestinal and orthopedic examinations are needed to 
address the symptoms and severity of hepatitis (other than 
hepatitis C) and rheumatoid arthritis, as well as the nature 
and etiology of the claimed hepatitis C and 
arthritis/arthralgia.  One other factor that needs to be 
considered with regard to the claim for service connection 
for hepatitis C is the Court's holding in McClain v. 
Nicholson, 21 Vet App 319 (2007) that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolves prior to the 
adjudication of the claim.  The Board cannot exclude the 
possibility that the Veteran exhibited hepatitis C during 
the pendency of this appeal that had resolved.  In the event 
that further VA examinations do not show current hepatitis 
C, the type of scenario addressed under McClain must be 
addressed on examination as well.  

With regard to the claim for service connection for chronic 
fatigue, pain, and depression, the Board notes that an 
October 2004 VA treatment record contains an Axis I 
diagnosis of an adjustment disorder with mixed features, 
related to "physical illness and chronic pain."  This 
record raises the possibility that the Veteran's claimed 
disability may be secondary to one or more of his service-
connected disabilities.  Accordingly, a VA psychiatric 
examination addressing the nature and etiology of the 
claimed disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

As to the claim for service connection for diarrhea, the 
Board notes that the Veteran was extensively treated for 
diarrhea in service, in conjunction with his hepatitis 
treatment.  Multiple post-service medical records also show 
treatment for diarrhea.  Accordingly, the Board finds it 
"necessary" under 38 U.S.C.A. § 5103A(d) to afford the 
Veteran a VA examination to ascertain the nature and 
etiology of this disorder.  

The resolution of all of the above claims could have a 
substantial effect on the claims for entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324, TDIU, and 
special monthly compensation.  As such, action on those 
claims will not be taken until the development is completed 
on the other claims subject to remand.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected rheumatoid arthritis and the 
nature and etiology of the claimed 
arthritis/arthralgia.  The Veteran's 
claims file must be made available to 
the examiner prior to the examination, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is first 
requested to describe the current 
manifestations of the Veteran's 
rheumatoid arthritis, as well as their 
severity.  The examiner is also 
requested to provide diagnoses for all 
other disorders, including those 
involving specific joints, corresponding 
to the claimed arthritis/arthralgia.  
For each additional diagnosed disorder, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service, or 
was caused or worsened beyond natural 
progression as due to the service-
connected hepatitis. 

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.


2.  The Veteran should be also be 
afforded a VA gastrointestinal 
examination, with an appropriate 
examiner having experience with liver 
diseases, to determine the symptoms and 
severity of the service-connected 
hepatitis (i.e., other than hepatitis C) 
and the  nature and etiology of the 
claimed hepatitis C and diarrhea.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is requested 
to first describe the symptoms and 
severity of the Veteran's service-
connected hepatitis.  If such symptoms 
cannot be distinguished from those 
resulting from the claimed hepatitis C, 
the examiner should so state.  The 
examiner should next clarify whether the 
Veteran has a current diagnosis of 
hepatitis C, or has otherwise had 
hepatitis C at any point since the 
receipt of his claim in March 2004.  If 
such a diagnosis, either current or 
resolved, is rendered, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater likelihood) that 
such disease is etiologically related to 
service.  Similarly, if the examiner 
finds that the Veteran has a chronic 
disease manifested by diarrhea, he or 
she should provide an opinion as to 
whether it is at least as likely as not 
that such disease is etiologically 
related to service, or was caused or 
permanently worsened beyond natural 
progression as due to the service-
connected hepatitis.

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

3.  The Veteran should also be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
chronic fatigue, pain, and depression.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is requested 
to provide a multi-axial diagnosis 
corresponding to the claimed disorder.  
For each diagnosed disability, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder 
was caused or permanently worsened 
beyond natural progression on account of 
the Veteran's physical disorders.  If 
so, the examiner should clarify which 
specific physical disorders had a causal 
role and must specifically address 
whether hepatitis and rheumatoid 
arthritis played a causal role.  

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

4.  After completion of the above 
development, as well as any further 
development deemed necessary in light of 
the examination results, the Veteran's 
reopened claim for service connection 
for arthritis/arthralgia, as well as the 
claims of entitlement to compensable 
evaluations for hepatitis and rheumatoid 
arthritis; service connection for 
hepatitis C, diarrhea, and chronic 
fatigue, pain, and depression; a 10 
percent evaluation under 38 C.F.R. 
§ 3.324; TDIU; and special monthly 
compensation based upon the need for 
regular aid and attendance or housebound 
status, should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


